DETAILED ACTION
	This action is in response to applicant’s amendments dated 11/09/2020.
	Claims 1, 4, 6-9, 11-16, 18, 20- 23, 25, 27, and 28 have been newly amended.
	Claims 29-30 have been newly added.
Claims 1, 4-16, 18-25, 27-30 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendments dated 11/09/2020 have been fully considered.

Response to Arguments
	Applicant asserts that the claims recite additional elements of a fuel dispenser and a customer mobile device that should be considered “particular machine” that elevates the claims to be more than the abstract idea. However, the customer mobile device is merely a generic computing device with no particulars being recited or being performed that a generic computing device would not be capable of performing. Similarly, the fuel dispenser is merely noted as being a fuel dispenser without any particular processes being performed that would distinguish it over a generic computing device. Therefore such descriptors of the devices being used do not actively elevate the claims to be significantly more than the abstract idea or integrate the abstract idea into a practical application by use of particular machines. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing human activity with use of an economic processes and mathematical relationships without significantly more.

As noted by the PTAB, and in previous office actions, such a process and a system performing the process amounts of authentication of devices and managing transactions which falls within the abstract idea of organizing human activity.
It is also noted that while PTAB has deemed many of applicant’s limitations as extra solution activity, for the purposes of compact prosecution, the rejection has been crafted so as to address those limitations as well.  

Under Step 2A Prong1
The claims are found to recite a Judicial exception because limitations such as “receiving… an authentication request from the customer…”, 

“stored”
“Transmitting... when the customer… is successfully authenticated, an authentication response including the session key.”
“Receiving…secure information from the customer… in reply to the transmitted authentication response…”
“Using the decrypted secure payment information to complete the product purchase.”
fall within the abstract idea of authenticating of devices in order to manage a transactions which are within organizing human activity and economic practices. 

	Limitations such as 
“The authentication request including a public key and a random number… validate the public key received within the authentication request based on the one or more cryptographic keys…”
“after validating the public key, using the processor to generate a session key based om the random number received in the authentication request”
“the secure information being encrypted by the session key; decrypting the secure payment information using the session key”
Fall within the abstract idea of encrypting and decrypting using keys which are within mathematical relationships as well as organizing human activity.

Therefore the claims recite a judicial exception in that they are directed to the abstract ideas of  managing human activity with use of an economic processes and mathematical relationships without significantly more.

Under Step 2A Prong2
The judicial exception is not integrated into a practical application because additional limitations do not  integrate the judicial exception into a practical application.

“processor”
“secure element”
merely recite computing devices and environments that do not affect the abstract idea, but instead just implement it in an environment.
As the PTAB has already stated, such limitations “merely indicate generic computer component that are employed to carry out the claimed abstract ideas more efficiently and recitation of these additional elements in insufficient to demonstrate integration of the abstract idea into a practical application.”

Limitations such as “and the authentication request begins a product purchase transactions between the fuel dispenser and the customer’s mobile device for purchase of fuel that is dispensable form the fuel dispenser” act as merely descriptions of data and therefore do not materially affect the scope of the claims and, as such, do not integrate the abstract idea into a practical application.  Even if taken as affecting the scope of the claims, such a limitations would still fall within organizing human activity and economic practices and therefore does not amount to integrating the abstract idea into a practical application. 

Under Step 2B
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations such as a wireless transceiver, mobile device, NFC, processor, secure element, fuel dispenser, etc. do not act as significantly more as they are merely generic computing devices. 
As noted by the PTAB, applicant’s “specification does not indicate that consideration of these conventional elements as an ordered combination adds any significance beyond the additional elements, as considered individually… The claims do not recite any add any additional elements that, either individually or as an ordered combination amount to significantly more than the judicial exception”

Dependent Claims

Claim 5 recites description of the authentication request that still falls within the abstract ideas of the independent claims.
Claim 6 recites the process of using a lookup table and retrieving data.  Using tables/databases and retrieving data still falls within the abstract ideas of the independent claims by way of using generic computing devices and functions such as lookup and retrieval.
Claim 7 recites the process of retrieving keys based on triggers which falls within the abstract ideas of the independent claims
Claim 8 recites descriptions of the session key that still falls within the abstract ideas of the independent claims. 
Claim 9 recites descriptions of the authentication response which is a description of data that still falls within the abstract ideas of the independent claims
Claim 10 recites descriptions of the authentication response which is a description of data that still falls within the abstract ideas of the independent claims
Claim 11 recites descriptions of the authentication response which is a description of data that still falls within the abstract ideas of the independent claims
Claim 12 recites a description of the fuel dispenser that an authentication process is to occur within a set speed, but does not provide any particular set up or configuration such that the description would be attained. Therefore the description of the fuel dispenser is merely extra solution information that does not affect the abstract ideas as presented in the independent claims. Therefore the claims still fall within the abstract ideas of the independent claims.
Claim 13 recites that the authentication process is performed within a single exchange. However, such a limitation does not affect the abstract idea. An “exchange” does not limit the time or the duration of the communication in any explicit manner, and therefore such a limitation does not elevate the abstract idea in any manner.  Therefore the claims still fall within the abstract ideas of the independent claims.

Claims 18-25, 26-28 recite similar limitations to those above that still fall within the abstract ideas of the independent claims.

Claims not rejected under 101
Claims 29 and 30 are not rejected under 101.


Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and address any potential 112 issues.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHANN Y CHOO/             Primary Examiner, Art Unit 3685                                                                                                                                                                                           02/13/20201